DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant filed a second RCE and Reply on 07 February 2022 that:
Amended independent claims 1, 11, and 20 to limit the invention to, inter alia, diagonal border/boundary filtering of triangular residual blocks;
Added new claims 23-25 which have been rejected on new prior art grounds; and
Amended various dependent claims the limitations of which have been addressed by the updated prior art rejections below.
Response to Arguments
Applicant's arguments filed 07 February 2022 have been fully considered but they are not persuasive. 
Applicant argues that Lee does not teach or suggest the filtering (determining & processing) steps by quoting the amended claim language. No rationale, logic or substantive argument is offered to support this contention.  In reply, see the new grounds of rejection which fully addresses the amended claim language. 
Claim Objections
	Claims 1, 11, and 20 are objected to because the latest amendments introduce some awkward and grammatically incorrect phraseology as follows “determining … to process to minimize inconsistencies…along the diagonal border; processing…” (claims 1 and 11) “determining … to filter to minimize inconsistencies…along the diagonal boundary; filtering…” (claim 20).  These claims are clear enough to define, via these steps, the border/boundary filtering (processing) parameters and block size dependence that function to minimize inconsistencies between diagonal block borders/boundaries.  As such, 112(b) has not been applied but instead a claim objection is raised.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11, 12, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Drugeon (US 20200092563 A1), Lee (US 2021/0021818 A1), and Chernyak (US 20190089953 A1).
Claim 1
	In regards to claim 1, Drugeon discloses a method comprising: 

partitioning each frame of the plurality of frames into a plurality of coding blocks {Fig.1, splitter 102 partitions each input picture (frame) into coding blocks [aka coding units (CU) or transform units (TU)] as further described in paragraphs [0133],[0144]-[0153] and Fig. 3}; 
partitioning a coding block of the plurality of coding blocks into a first non-rectangular prediction region and a second non-rectangular prediction region {See Fig. 37, [0055], [0371]-[0372] illustrating/discussing partitioning the coding block into prediction images (regions) while noting that these partitioned images/regions have triangular (non-rectangular) shapes.  Other prediction image/region shapes include trapezoids and shapes that are the same or different from each other are also disclosed.  See paragraphs [0372]-[0374]};
determining, based on one or more predetermined criteria and the partitioning, a first prediction area in one or more reference frames, that corresponds to the first non-rectangular prediction region, and a second prediction area in the one or more reference frames, that corresponds to the second non-rectangular prediction region {inter predictor 126 generates a plurality of prediction regions/images having shapes different from a rectangle which correspond to the claimed first and second non-rectangular prediction regions (e.g. the triangular regions) as further discussed in paragraphs [0371]-[0376].  Fig. 2 and paragraphs [0134], [0223]-[0228] provide an overview of conventional inter-prediction coding while paragraphs [0241]-[0243] clarifies based on one or more predetermined criteria (parameters).  See also paragraphs [0241]-[0243] describing inter predictor 126 operations};
determining a first residual signal comprising a difference between the first prediction area and the first non-rectangular prediction region {see subtractor 104, Fig. 1, that generates a residual which is a difference between the prediction area and the prediction region while noting that [0372]-[0374] clarify that the inter prediction process may generate plural prediction areas (partitions) of the current block (e.g. the triangular shaped CUs of Fig. 37) such that the residual calculation would include two residuals, one for each of the predication areas (partitions)};
determining a second residual signal comprising a difference between the second prediction area and the second non-rectangular prediction region {see above evidence applied in the step for determining a first residual signal};
determining, 
encoding the coding block comprising the first residual signal and the second residual signal {Fig. 1, transformer 106 and entropy encoder 110 perform encoding as further described in paragraphs [0136]-[0137], [0182]-[0183]}.
Although Drugeon performs processing (filtering) to minimize inconsistencies of pixel values along a diagonal border between coding blocks (see above), Drugeon performs such filtering on the reconstructed blocks (Fig. 1, paragraph [0186]-[0196], loop filter 120) and is therefore not relied upon to disclose applying such processing/filtering to the residual signals as indicated above using strikethrough font.  Drugeon is also not relied upon to disclose that the processing along the diagonal border/boundary to minimize inconsistencies is based on a size of the coding block as also indicated above using strikethrough font.

Lee also teaches that the loop filter is based on a size of the coding block such that it performs processing, based on a size of the coding block, one or more pixels along a border between the blocks to minimize inconsistencies of pixel values of the one or more pixels along the border {see Figs. 8-9 and paragraphs [0368]-[0387].  Significantly, these sections of Lee further teach that this filtering may be interchangeably applied to the reconstructed sample (block), reference sample (block) or residue sample (block).  Even further, the filtering may be based on whether the current block is a non-square shape in [0380], [0392]}.
In further detail and more specifically addressing the claim, Lee also teaches determining, based on a size of the coding block, a number of diagonal pixels along a border between the first residual and the second residual to process to minimize inconsistencies of pixels along the diagonal border; processing, based on the determined number, an amount of diagonal lines of pixels along the diagonal border, wherein the amount corresponds to the determined number {As to “diagonal” see [0060]-[0062] in which the basic unit being processed (e.g. coding block or residual block) may have a triangular shape and thereby a diagonal border separating the triangular residual blocks.  See also [0242]-[0243] where filtering varies based on shape of the block.   As to “based on the size of number of lines in the filter increases when the current coding block is larger.  Moreover, see [0266]-[0287], [0383], [0395] discussing filter type variations including using different numbers of filter taps (N-tap filter), filter shapes (horizontal, vertical, diagonal, cross-shaped).  Even further, Lee’s teaches the equivalence of applying this filter to residual signals (residue samples) prediction samples, reference samples and reconstructed samples as per [0008], [0017], fig. 8, [0038], [0207]-[0217], [0256].  Taken together, Lee’s triangular-shaped residual blocks with diagonal borders are filtered by a diagonally shaped filter having a number of taps, N, that varies based on size of the coding block as claimed.}
Chernyak is a highly analogous reference because it teaches video coding/decoding having many similarities to the instant invention and Drugeon including using block partitioning 103, block compression 105, inter prediction coding {paragraph [0055]), determining residuals ([0060]-[0062], and filtering 107 (see Fig. 1 and corresponding paragraphs [0041]-[0046]}. 
Reinforcing Lee teachings on filter interchangeable equivalents, Chernyak also teaches the equivalence of applying in-loop filters to either the residual blocks (signals) or reconstructed image signals (blocks) by listing them as interchangeable options for the in-loop filter component 225 in paragraphs [0062]-[0064].  Furthermore, these in-loop filters process/filter based on various characteristics of the coding block (see the multiple parameters that adjust how the filter is applied and/or where such filters should be applied including filter control data in paragraph [0064]).


It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Drugeon’s loop filtering that is applied along the diagonal border between reconstructed blocks to instead apply that loop filtering to the residual blocks as taught by both Lee and Chernyak because a) Chernyak motivates such a substitution by describing loop filters as being interchangeably applied to either the reconstructed block or the residual signal (as per Chernyak paragraphs [0062]-[0064]); b) because doing so involves interchangeable equivalents in which the substitution of the loop filter at the residual signal stage instead of the reconstructed block stage does not involve a change in function for the filter and the results of the substitution would have been predictable (e.g. less noticeable block boundaries along the border between the blocks); and/or c) because Lee further teaches that this filtering may be interchangeably applied to the reconstructed sample (block), reference sample (block) or residue sample (block) [0008], [0017], fig. 8, [0038], [0207]-[0217], [0256].   
It would also have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination’s (deblocking) filtering that is applied along the diagonal border between residual signals (blocks) such that the deblocking         filtering determines, based on a size of the coding block, a number of diagonal pixels along a border between the first residual and the second residual to process to minimize inconsistencies of pixels along the diagonal border; processing, based on the 
a) Chernyak motivates such a substitution by describing loop filters as being interchangeably applied to either the reconstructed block or the residual signal (as per Chernyak paragraphs [0062]-[0064]); b) because doing so involves interchangeable equivalents in which the substitution of the deblocking loop filter at the residual signal stage instead of the reconstructed block stage does not involve a change in function for the filter and the results of the substitution would have been predictable (e.g. less noticeable block boundaries along the border between the blocks which is the very definition and purpose of deblocking filters including along the diagonal borders between the triangular blocks specifically disclosed by both Drugeon and Lee and where such diagonal borders would similarly benefit from deblocking just as square blocks benefit by removing block distortion generated in boundaries between blocks as also specifically motivated in [0122] of Lee; in other words, motivation includes less noticeable diagonal block boundaries that may occur due to the triangular partitioning used by Drugeon and Lee); and/or c) because Lee further teaches that this filtering may be interchangeably applied to the reconstructed sample (block), reference sample (block) or residue sample (block) [0008], [0017], fig. 8, [0038], [0207]-[0217], [0256].   
Claim 2
	In regards to claim 2, Drugeon discloses wherein the first non-rectangular prediction region comprises a first triangular region of the coding block, and the second non-rectangular prediction region comprises at least one of:  a second triangular region of the coding block, or a non-triangular region of the coding block


Claims 3 and 4 (Cancelled)

Claims 8 and 9 (Withdrawn)

Claim 11
With two noted exceptions, the rejection of claim 1 above applies mutatis mutandis to the corresponding limitations of claim 11 due to the highly parallel claim language.  
The first noted exception is that the first and second “non-rectangular prediction regions” of claim 1 are more broadly recited in claim 11 as first and second “prediction 
The second noted exception is the “border between the first processed residual signal and the second processed residual signal” in the processing step of claim 1 is recited in the corresponding processing step of claim 11 as “a diagonal boundary between the first processed residual signal and the second processed residual signal”.  The diagonal boundary of claim 11 is similar to the border of claim 1. As to this diagonal boundary limitation see Drungeon’s loop filter 120 which functions as a deblocking filter to reduce distortion (minimize inconsistencies) that occurs at block boundaries (the border/boundary between the partitioned coding blocks) as further discussed in paragraphs [0204]-[0221].  Moreover, the partitioned coding blocks and thereby the filtered/processed residual signals may have a triangular shape as shown in Fig. 37 of Drugeon thus creating a diagonal boundary as claimed.  Lee also teaches that the filtering may be based on whether the current block is a non-square shape in [0380], [0392] and also teaches a triangular shape in [0062] thus further supporting the conventional nature of diagonal boundaries between triangular-shaped block partitions.}.
For clarity Lee also teaches determining, based on a size of the coding block, a number of diagonal pixels along a boundary between the first residual and the second residual to process to minimize inconsistencies of pixels along the diagonal boundary; processing, based on the determined number, an amount of diagonal lines of pixels along the diagonal boundary, wherein the amount corresponds to the determined number {As to “diagonal” see [0060]-[0062] in which the basic unit being processed 
It would also have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination’s (deblocking) filtering that is applied along the diagonal boundary between residual signals (blocks) such that the deblocking         filtering determines, based on a size of the coding block, a number of diagonal pixels along a boundary between the first residual and the second residual to process to minimize inconsistencies of pixels along the diagonal boundary; processing, based on the determined number, an amount of diagonal lines of pixels along the diagonal boundary, wherein the amount corresponds to the determined number as taught by Lee because a) Chernyak motivates such a substitution by describing loop filters as being reconstructed sample (block), reference sample (block) or residue sample (block) [0008], [0017], fig. 8, [0038], [0207]-[0217], [0256].   
Claim 12
The rejection of claim 2 above applies mutatis mutandis to the corresponding limitations of claim 12 due to the parallel claim language.  

Claims 17 and 18 (Withdrawn)

Claims 10, 13 and 19 (Cancelled)



Independent Claim 20

partitioning a coding block, of a plurality of coding blocks that are based on a partitioned video frame, into a first prediction region and a second prediction region
{Fig.1, splitter 102 partitions each input picture (frame) into coding blocks [aka coding units (CU) or transform units (TU)] as further described in paragraphs [0133],[0144]-[0153] and Fig. 3 thus meeting the “coding blocks that are based on a partitioned video frame.  As to partitioning the coding blocks see Fig. 37 illustrating partitioning the coding block into prediction images (regions) while noting that these partitioned images/regions have triangular (non-rectangular) shape.  Other prediction image/region shapes include trapezoids and shapes that are the same or different from each other are also disclosed.  See paragraphs [0372]-[0374]};
determining a first residual signal comprising a difference between a first prediction area, determined based on one or more predetermined criteria, in one or more reference frames and the first prediction region {see subtractor 104, Fig. 1, that generates a residual which is a difference between the prediction area and the prediction region while noting that [0372]-[0374] clarify that the inter prediction process may generate plural prediction areas (partitions) of the current block (e.g. the triangular shaped CUs of Fig. 37) such that the residual calculation would include two residuals, one for each of the predication areas (partitions)};
determining a second residual signal comprising a difference between a second prediction area, determined based on one or more predetermined criteria, in one or more reference frames, and the second prediction region {see above evidence applied in the step determining a first residual signal};

{see loop filter 120 which may function as a deblocking filter along the border to reduce distortion (minimize inconsistencies) that occurs at block boundaries (the border between the partitioned coding blocks) as further discussed in paragraphs [0204]-[0221].  Recall that these partitions may be also be triangular as per Fig. 37, [0055], [0371]-[0372] such that the block boundary would be a diagonal boundary/border.  Moreover, Drugeon adapts the filter based on various characteristics including the boundary determiner 1201; filter determiner 1203 that determines whether to perform deblocking filter processing based on the pixel value of at least one surrounding pixel located around the current pixel; and/or the strong/weak deblocking filter based on pixel values and quantization parameters of the coding block}; and
encoding the coding block comprising the first residual signal and the second residual signal {Fig. 1, transformer 106 and entropy encoder 110 encode as further described in paragraphs [0136]-[0137], [0182]-[0183]}.
Although Drugeon performs processing (filtering) to minimize inconsistencies of pixel values along a diagonal border between coding blocks (see above), Drugeon performs such filtering on the reconstructed blocks (Fig. 1, paragraph [0186]-[0196], loop filter 120) and is therefore not relied upon to disclose applying such 
Lee is an analogous reference because it is directed to video coding that applies block partitioning {[0062], Fig. 3, [0140]-[0146] including non-rectangular and even triangular partitioning with diagonal borders/boundaries as claimed}, intra-prediction, inter-prediction, in-loop filtering, and determining residual signals {see Figs. 1-3 and 8-10 and [0102]-[0111], [0117] and citations below}.
Lee also teaches that the loop filter is based on a size of the coding block such that it performs processing, based on a size of the coding block, one or more pixels along a border/boundary between the blocks to minimize inconsistencies of pixel values of the one or more pixels along the boundary {see Figs. 8-9 and paragraphs [0368]-[0387].  Significantly, these sections of Lee further teach that this filtering may be interchangeably applied to the reconstructed sample (block), reference sample (block) or residue sample (block).  Even further, the filtering may be based on whether the current block is a non-square shape in [0380], [0392]}.
In further detail and more specifically addressing the claim, Lee also teaches determining, based on a size of the coding block, a number of diagonal lines of pixels along a diagonal boundary between the first residual signal and the second residual signal to filter to minimize inconsistencies of pixel values of pixels along the diagonal boundary; filtering, based on the determined number, an amount of diagonal lines of 
{As to “diagonal” see [0060]-[0062] in which the basic unit being processed (e.g. coding block or residual block) may have a triangular shape and thereby a diagonal border separating the triangular residual blocks.  See also [0242]-[0243] where filtering varies based on shape of the block.   As to “based on the size of the coding block” see [0224], [0238]-[0241], [0285]-[0287] where the filter size and number of lines in the filter increases when the current coding block is larger.  Moreover, see [0266]-[0287], [0383], [0395] discussing filter type variations including using different numbers of filter taps (N-tap filter), filter shapes (horizontal, vertical, diagonal, cross-shaped).  Even further, Lee’s teaches the equivalence of applying this filter to residual signals (residue samples) prediction samples, reference samples and reconstructed samples as per [0008], [0017], fig. 8, [0038], [0207]-[0217], [0256].  Taken together, Lee’s triangular-shaped residual blocks with diagonal borders are filtered by a diagonally shaped filter having a number of taps, N, that varies based on size of the coding block as claimed.}
Chernyak is a highly analogous reference because it teaches video coding/decoding having many similarities to the instant invention and Drugeon including using block partitioning 103, block compression 105, inter prediction coding {paragraph [0055]), determining residuals ([0060]-[0062], and filtering 107 (see Fig. 1 and corresponding paragraphs [0041]-[0046]}. 
Reinforcing Lee teachings on filter interchangeable equivalents, Chernyak also teaches the equivalence of applying in-loop filters to either the residual blocks (signals) or reconstructed image signals (blocks) by listing them as interchangeable options for 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Drugeon’s loop filtering that is applied along the diagonal boundary between reconstructed blocks to instead apply that loop filtering to the residual blocks as taught by both Lee and Chernyak because a) Chernyak motivates such a substitution by describing loop filters as being interchangeably applied to either the reconstructed block or the residual signal (as per Chernyak paragraphs [0062]-[0064]); b) because doing so involves interchangeable equivalents in which the substitution of the loop filter at the residual signal stage instead of the reconstructed block stage does not involve a change in function for the filter and the results of the substitution would have been predictable (e.g. less noticeable block boundaries along the border between the blocks); and/or c) because Lee further teaches that this filtering may be interchangeably applied to the reconstructed sample (block), reference sample (block) or residue sample (block) [0008], [0017], fig. 8, [0038], [0207]-[0217], [0256].   
It would also have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination’s (deblocking) filtering that is applied along the diagonal border between residual signals (blocks) such that the deblocking         filtering determines, based on a size of the coding block, a number of diagonal lines of reconstructed sample (block), reference sample (block) or residue sample (block) [0008], [0017], fig. 8, [0038], [0207]-[0217], [0256].   

Claim 21
.  


Claims 5, 6, 7, 14, 15, 16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Drugeon, Lee and Chernyak as applied to claims 1, 5, and 20 above, and further in view of Tamse (US 20190028703 A1).
Claim 5
In regards to claim 5, Drugeon, Chernyak and Lee render obvious wherein the processing comprising filtering
Tamse is an analogous reference because it is directed to video coding that applies block partitioning , inter-prediction, and in-loop filtering (see Figs. 2, 3, 5, 16, 22,  and paragraphs [0005]-[0007], [00073]-[0075], [0088]-[0090]).  
Tamse also teaches that the loop filter is based on a size of the coding block such that it performs processing, based on a size of the coding block, a plurality of lines of pixels along a border between the blocks to minimize inconsistencies of pixel values of the plurality of lines of pixels along the border {see paragraphs [0088]-[0090], [0101]-[0118], particularly [0088], [0112] wherein the variable size (or type) of the filter 420 that varies based on size of the prediction block (coding block) is within the broadest 
Tamse also teaches wherein the filtering is based on a low pass filter (see the low pass filter which may be a Gaussian filter as per [0101]-[0118] which also further illustrates that low pass Gaussian filters are known and conventionally applied in this context}
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination to utilize a low pass filter to smooth the pixels (plural lines) along the border as taught by Tamse because a) Drugeon already suggests [0218] employing clipping in the deblock filtering to prevent excessive smoothing thus indicating that the deblock filtering is itself a smoothing filter and [0498] discussing reference pixel filtering that includes smoothing and/or b) because doing so merely combines prior art elements according to known methods to yield predictable results (e.g. less noticeable block boundaries along the diagonal boundary/border between the blocks).
Claim 6
In regards to claim 6, Drugeon discloses filtering but is not relied upon to disclose wherein the low passing comprises a discrete Gaussian filter with a plurality of taps and 
Tamse also teaches wherein the filtering uses a discrete Gaussian filter with a plurality of taps and wherein a plurality of coefficients associated with the plurality of taps indicate a filtering strength {see paragraphs [0088]-[0090] in which size (strength) of filter is based on prediction block size.  See also paragraphs [0101]-[0118] further illustrating that Gaussian filters are known and conventionally applied and that such Gaussian filters apply adjustable weights (coefficients) that are associated with a plurality of taps (expressed in the matrix of equation 7).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination and particularly Drugeon’s loop filter such that its filtering uses a discrete Gaussian filter with a plurality of taps and wherein a plurality of coefficients associated with the plurality of taps indicate a filtering strength as taught by Tamse because doing so amounts to a simple substitution of one known element (Gaussian filter) for another (in-loop filter) performing the same function of minimizing inconsistencies of pixel values along a border between the first and second processed residual signals and the results of the substitution would have been predictable  (e.g. less noticeable block boundaries along the diagonal boundary/border between the blocks).
Claim 7
In regards to claim 7, Drugeon is not relied upon to disclose but Tamse teaches wherein the filtering strength increases as the coding block size increases {see 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Drugeons’ loop filter such that wherein the at least one characteristic of the coding block comprises a coding block size and wherein the filtering strength increases as the coding block size increases as taught by Tamse and Lee because doing so amounts to a simple substitution of one known element (filter whose strength increases as the coding block size increases) for another (in-loop filter) performing the same function of minimizing inconsistencies of pixel values along a diagonal border/boundary between the first and second processed residual signals and the results of the substitution would have been predictable.
Claim 14
In regards to claim 14, Drugeon, Lee and Chernyak render obvious wherein the processing comprising filtering
Tamse also teaches that the loop filter is based on a size of the coding block such that it performs processing, based on a size of the coding block, a plurality of lines of pixels along a border between the blocks to minimize inconsistencies of pixel values of the plurality of lines of pixels along the border {see paragraphs [0088]-[0090], [0101]-[0118], particularly [0088], [0112] wherein the variable size (or type) of the filter 420 that varies based on size of the prediction block (coding block) is within the broadest reasonable interpretation (BRI) of these claim elements particularly in view of instant specification, paragraph [0035], in which stronger filter processing is performed by increasing the filter size (number of pixels to be filtered).  As to “pixels along a border” note the size of the filter 420 has a spatial extent that encompasses pixels along the border as claimed}.  
 Tamse also teaches wherein the filtering is based on a low pass filter (see the low pass filter which may be a Gaussian filter as per [0101]-[0118] which also further illustrates that low pass Gaussian filters are known and conventionally applied in this context}
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination including Drugeon’s loop filtering to utilize a low pass filter to smooth the pixels (plural lines) along the diagonal boundary as taught by Tamse because a) Drugeon already suggests [0218] employing clipping in the deblock filtering to prevent excessive smoothing thus indicating that the deblock filtering 
Claims 15 and 16
The rejection of claims 6 and 7 above applies mutatis mutandis to the corresponding limitations of claims 15 and 16, respectively due to the parallel claim language.  
Claim 19 (Cancelled)
Claim 22
The rejection of claim 14 above applies mutatis mutandis to the corresponding limitations of claim 22 due to the parallel claim language.  

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Drugeon, Lee and Chernyak as applied to claims 20, 1, and 11 respectively above, and further in view of Wang (US 20190273950 A1) and/or Igarishi (JP 2017050744 A).
Claims 23-25
The base references are not relied upon to disclose wherein the size of the coding block exceeds a threshold that is indicative of content that is flat.
Wang teaches wherein the size of the coding block exceeds a threshold that is indicative of content that is flat {it is noted that this element is recited in very broad terms and merely corresponds to a basic tenet of video coding as evidenced by Wang 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination to include wherein the size of the coding block exceeds a threshold that is indicative of content that is flat as taught by Wang and/or Igarishi because doing so increases coding efficiency by using larger blocks for flat content as motivated by Wang and Igarishi and/or doing so merely combines prior art elements according to known methods to yield predictable results of coding efficiency.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim (US-20200036978 A1) discloses a filter module 235 that may be a deblocking filter, ALF or SAO filter applied to the residual blocks.  See [0072]-[0074].
Lee (US-20210021832 A1) discloses, in [0198], that the intra filter may be determined on the basis of at least one of the size/shape of the current block, the size/shape of the transform block, information on the filter strength, or a variation of neighboring samples and, in [0343] and FIG. 20A, a region in which bi-directional intra prediction is applied may be in a quadrangular shape. Alternatively, as in the example 
Norkin (WO-2012096614 A2) discloses deblocking filtering that reduces blocking artifacts at block boundaries in which the filtering strength is adjusted based on the current block size.  See abstract.
Abe (US 20200014950 A1) discloses boundary smoothing between triangular shaped partitions are split from an image block.  See abstract, Figs. 2, 3, 7 and corresponding text sections.
Jun (US 20190246103 A1) teaches the coding units may be partitioned or subdivided into various sizes and forms including a two-dimensional geometrical figure such as a rectangular shape, a square shape, a trapezoid shape, a triangular shape, a pentagonal shape, etc. See paragraph [0047].
Chiang (US 2019/0379901) discloses triangular prediction units and an adaptive weighting process can be performed to the diagonal edge after predicting the two triangular prediction units. See Fig. 9, paragraph [0076].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROBERT CAMMARATA/           Primary Examiner, Art Unit 2486